DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-9, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Teletia et al. (“Teletia”), United States Patent Application Publication No. 2017/0139991. 


receiving a query in a database application ([0060] wherein a query is received on a database); 
processing the query, wherein said processing the query comprises: 
generating an executable query plan for the query ([0062] wherein an initial query plan is determined), the query plan including a multi-step sequence operator comprising  a first set of execution steps configured to be executed to generate a first query sub-result, the first set of execution steps comprising: 
at least one execution step configured to; 
generate intermediate step results after receiving execution control ([0063] wherein a partial result is determined) ; 
 determine which execution step of the first set of execution steps to which execution control should be passed ([0063] wherein the query is executed based on the partial results, so a determination is made what the next step should be); and 
pass execution control to the determined execution step of the first set of execution steps ([0063] wherein the system can iteratively (a step in the first set as it is a repeated step) perform the next step); 
a final step configured to, after receiving execution control, generate the first query sub-result based at least in part on the intermediate step results ([0063] wherein partial results are described); and 
 ([0065] wherein a total result is obtained i.e. the final query result).

As per claim 2, Teletia discloses the computer-implemented method of claim 1, wherein said generating a query plan for the query further comprises: AMENDMENT AND REPLYPage 3 Serial Number: 16/153,718Attorney Docket No.: 405070-US-NP Filing Date: October 6, 2018  
generating the multi-step sequence operator of the query plan to include a second set of execution steps, each of the first and second sets of executions steps configured to be executed in the alternative to generate the first query sub-result; and wherein said processing the query further comprises: determining which of the first and second sets of execution steps to execute ([0063] wherein the query plan can be revised, which indicates that there is an alternative, wherein the execution steps can be labeled first and second and a sub result is defined as partial results).  

As per claim 3, Teletia discloses the computer-implemented method of claim 2, wherein said determining which of the first and second sets of execution steps to execute comprises: determining which of the first and second sets of execution steps to execute based at least in part on at least one of a step result of any execution step of the query plan, or a query result of any other set of execution steps of the query plan ([0063] wherein the revised query plan is chosen over the initial query plan (determining which of a first and second execution steps) based on the partial result (step result)).
  
([0062]-[0063] wherein the query includes parameters that can change (i.e. optional) which determine which of a first and second set of execution steps to execute based on the query itself i.e. what results are made by that query).  

As per claim 5, Teletia discloses the computer-implemented method of claim 1, wherein said generating a query plan for the query further comprises: generating the query plan to include an execution step configured to communicate data to one or more other execution steps of the multi-step sequence operator of the query plan ([0063] wherein since the execution steps are based on partial results, that data, the step that must occur based on that data, must be communicated to another step to proceed).  

As per claim 6, Teletia discloses the computer-implemented method of claim 1, wherein said generating an executable query plan for the query further comprises: generating a first sub-plan comprising at least one execution step configured to generate a first sub-plan result ([0062] wherein an initial query plan is described); executing the first sub-plan to generate the first sub-plan result ([0063] wherein the initial query plan is executed and produces partial results); and AMENDMENT AND REPLYPage 4 generating a second sub-plan comprising at least one execution step based at least in part on the first sub-plan result ([0063] wherein based on the partial result, a second sub-plan (revised query plan) can be made which iteratively may execute a step), the second sub-plan configured to generate a second sub-plan result when executed by the query execution engine, and wherein any subsequent execution of the second sub-plan will re-use the first sub-plan result ([0063] wherein the second sub-plan is executed and the plan will re-use the sub plan result in the final).  

As per claim 7, Teletia discloses the computer-implemented method of claim 1, wherein said processing the query further comprises: re-generating at least a portion of the query plan during execution of the query plan ([0063] wherein an iteration suggests that a portion of the query plan is re-generated over and over again).  

As per claim 8, Teletia discloses the computer-implemented method of claim 2, wherein the multi- step sequence operator of the query plan further comprises: a third set of execution steps configured to generate a second query sub-result; and wherein said executing the query to generate the final query result further comprises: executing the query to generate the final query result further based at least in part on the second query sub-result ([0063] wherein an iteration suggests multiple iterations i.e. second query sub-result, and a final query result is described) .  

As per claim 9, Teletia discloses the computer-implemented method of claim 8, wherein the at least one execution step comprises a recursive step configured to generate recursive step results and pass execution control to itself unless the recursive step ([0063] wherein iterations can occur until a condition exists where the final result is created).  

As per claim 19, claim 19 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that performs the method of claim 9 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teletia in view of Al-Omari et al. (“Al-Omari”), Untied States Patent Application Publication No. 2011/0029508.

As per claim 10, Teletia discloses a system, comprising: 
one or more processors ([0111]), and instructions encoded in one or more computer-readable medium wherein the instructions, when executed by the one or more processors cause the system to perform operations comprising: 
([0060] wherein a query is received on a database); 
generating an executable query plan ([0062] wherein an initial query plan is determined), the executable query plan including a physical multi-step sequence operator comprising a first set of execution steps each comprising a physical query plan operator ([0063] wherein the query plan is executed that has operators), the first set of execution steps configured to be executed to generate a first query sub-result ([0063] wherein a partial result is determined), the first set of execution steps comprising: 
at least one execution step configured to:
generate intermediate step results after receiving execution control ([0063] wherein a partial result is determined);  
determine which execution step of the first set of execution steps to which control should be passed ([0063] wherein the query is executed based on the partial results, so a determination is made what the next step should be); and, 
pass execution control to the determined execution step of the first set of execution steps ([0063] wherein the system can iteratively (a step in the first set as it is a repeated step) perform the next step); 
a final step configured to, after receiving execution control, generate the first query sub-result based at least in part on the intermediate step results ([0063] wherein partial results are described); and executing the executable query plan to generate a final query result based at least in part on the first query sub-result by passing execution control to an initial step of the first set of execution steps ([0065] wherein a total result is obtained i.e. the final query result, using the partial result), but does not disclose constructing a query tree of logical operators based on the query; AMENDMENT AND REPLYPage 5 Serial Number: 16/153,718Attorney Docket No.: 405070-US-NP Filing Date: October 6, 2018 and generating an  ([0021] wherein a query is processed to produce a query plan, 402 that is a query tree with logical operators); AMENDMENT AND REPLYPage 5 Serial Number: 16/153,718Attorney Docket No.: 405070-US-NP Filing Date: October 6, 2018and generating an executable query plan based at least in part on the query tree of logical operators ([0021] wherein a query is processed to determine multiple query plans 1-6).
Teletia creates a query plan for the query but does not expressly first make a query tree of logical operators. One could use the intermediate step of creating a query tree as in Al-Omari with the query processing in Teletia to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of query processing using a dynamic query planning process in Teletia with the query tree in Al-Omari in order to better analyze the different options available to produce the same result. 

As per claim 11, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 10. Teletia further discloses  wherein: generating the executable query plan further comprises generating the multi-step sequence operator of the executable query plan to include a second set of execution steps, each of the first and second sets of executions steps configured to be executed in the alternative; and said executing the executable query plan further comprises determining which of the first and second sets of execution steps to execute while the executable query plan is being executed ([0063] wherein the query plan can be revised, which indicates that there is an alternative, wherein the execution steps can be labeled first and second and a sub result is defined as partial results).    

As per claim 12, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 11. Teletia further discloses   wherein said determining which of the first and second sets of execution steps to execute is based at least in part on at least one of a step result of any execution step of the executable query plan, or an intermediate query result of any other set of execution steps of the executable query plan ([0063] wherein the revised query plan is chosen over the initial query plan (determining which of a first and second execution steps) based on the partial result (step result)).

As per claim 13, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 11. Teletia further discloses    wherein said determining which of the first and second sets of execution steps to execute is based at least in part on whether an optional parameter is included in the query ([0062]-[0063] wherein the query includes parameters that can change (i.e. optional) which determine which of a first and second set of execution steps to execute based on the query itself i.e. what results are made by that query).   

As per claim 14, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 10. Teletia further discloses wherein said generating the executable query plan further comprises: 
([0062] wherein an initial query plan is described, where a partial result is described in [0063]);  executing the first sub-plan to generate the first sub-plan result([0063] wherein the initial query plan is executed and produces partial results); and generating a second sub-plan comprising at least one execution step based at least in part on the first sub-plan result([0063] wherein based on the partial result, a second sub-plan (revised query plan) can be made which iteratively may execute a step), the second sub-plan configured to generate a second sub-plan result when executed, and wherein any subsequent execution of the second sub-plan will re-use the first sub-plan result ([0063] wherein the second sub-plan is executed and the plan will re-use the sub plan result in the final).  
  
As per claim 15, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 10. Teletia further discloses wherein said executing the executable query plan further comprises regenerating at least a portion of the executable query plan during execution of the executable query plan ([0063] wherein an iteration suggests that a portion of the query plan is re-generated over and over again).    

As per claim 16, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 11. Teletia further discloses     wherein the multi-step sequence operator of the executable query plan further comprises a third set of execution steps configured to generate a second query sub-([0063] wherein an iteration suggests multiple iterations i.e. second query sub-result, and a final query result is described).

As per claim 17, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 16. Teletia further discloses     wherein the at least one execution step is further configured to pass execution control to any execution step in the third set of execution steps ([0063] wherein an iteration suggests multiple iterations, wherein a third step occurs).  

As per claim 18, note the rejection of claim 10 where Teletia and Al-Omari are combined. The combination teaches the system of claim 10. Teletia further discloses wherein the executable query plan further comprises an execution step configured to communicate data to one or more other execution steps of the multi-step sequence operator of the executable query plan ([0063] wherein since the execution steps are based on partial results, that data, the step that must occur based on that data, must be communicated to another step to proceed).    
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158